DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5, 7-15, 17-19 are pending.  
Response to Amendment
Applicant’s amendment of 02/04/21 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
This application is currently being examined by a new Examiner.
Claim Rejections - 35 USC § 103
Claims 1-3, 5, 7, 8, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starzewski (US 5705267, already made of record), and further in view of Matsuno et al. (US 20070092662, already made of record).
Regarding claim 1, Starzewski discloses a polymer based polarizer sealed (directly) on its surface by SiOx layer formed by vapor deposition (Starzewski Col 1 Lines 40-55). Starzewski discloses outer layer(s) of polymer (Starzewski Col 2 Lines 15-28, Col 3 Lines 16-25). Starzewski discloses the polarizer core layer may be a polyvinyl alcohol-based film (Starzewski Col 3 Lines 26-31, 45-46) and separately may comprise polyvinyl alcohol at up to 99.9 wt% (Starzewski Col 4 Lines 32-42). Starzewski discloses the polarizer may contain dichroic 
Starzewski is silent on the water-vapor permeability.
Matsuno discloses a polarizer comprising polarizer 1, transparent protective film 2 on one side and PSA layer 10 on the other (Matsuno Paras 49, 55-57, 60, Fig. 1B). Matsuno discloses the polarizer, due to the selection of the protective film 2, has a water-vapor permeability of less than 50 g/m2 per 24 hours, at 40 C and 90% RH, which renders obvious the claimed range (Matsuno Paras 15, 51, 74, 76).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to choose the protective film of Starzewski according to the teachings of Matsuno, specifically including water-vapor permeability as claimed, in accordance with conventional practice and in order to gain the benefit of stability in hot and humid conditions as well as hot and low humidity conditions as taught by Matsuno (Matsuno Paras 13-15).

Regarding claims 2, 3, Starzewski discloses outer layer(s) of polymer wherein in some circumstances the SiOx is not provided on one surface of the polarizer having an outer layer (Starzewski Col 2 Lines 15-28, Col 3 Lines 16-25, claim 1). Starzewski in view of Matsuno discloses an outer layer may be provided with a metal oxide via sputtering in vacuum (vapor deposition) (Matsuno Para 76).

Regarding claim 5, Starzewski discloses the inorganic oxide SiOx (Starzewski Col 1 Lines 45-46).

Regarding claim 7, Starzewski discloses the polarizing core layer has a thickness of 1 to 200 microns, preferably 5 to 50 microns (Starzewski Col 3 Lines 13-15).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 8, Starzewski discloses high light transmission and thermostability of the polarizer (Starzewski Col 4 Lines 48-52) such as 35.4, 43.9, or 38.5% transmission and 99.3, 93.9, or 96% polarization (Starzewski Cols 5-6 Examples 3, 5, 6). 

Regarding claim 17, Starzewski discloses devices comprising displays comprising the polarization film (Starzewski Col 4 Lines 54-60).

Regarding claim 19, Starzewski discloses the SiOx protective film has a thickness of 10 nm to 10 microns, preferably 100 nm to 1 micron (Starzewski Col 2 Lines 10-14), for example 200 nm or 180 nm (Starzewski Col 5 Lines 55-56, Col 6 Line 1).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 9-15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starzewski (US 5705267, already made of record) in view of Matsuno et al. (US 20070092662, already made of record) as applied to claims 1 above, and further in view of Toyama et al. (US 20090324944, already made of record).
Regarding claims 9, 11, Starzewski in view of Matsuno et al.  discloses the polarizer as described above. Starzewski discloses organic adhesives and/or outer layers may be bonded to the SiOx protective layer(s) (Starzewski Col 2 Lines 15-28) wherein the outer layer(s) may be poly(meth)acrylates (Starzewski Col 3 Lines 16-25).
Starzewski does not disclose the organic adhesive or poly(meth)acrylate layer(s) may be a pressure sensitive adhesive (PSA) layer.
Toyama discloses a PSA layer on at least one side of a polarizer having at least one transparent protective film (Toyama Paras 30, 54, 55). Toyama discloses the PSA preferably is an acrylic PSA based on (meth)acrylate monomers (Toyama Paras 32, 33).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to use the acrylic PSA of Toyama as an adhesive/outer layer of Starzewski in order to gain the benefit of high durability and low foaming for low moisture permeability optical films (Toyama Para 18) in addition to avoiding a drying step (Toyama Para 3) as taught by Toyama.

x protective layer to desired values, including adhesive strength of 15 N/25 mm or more, since Toyama teaches maintaining sufficient adhesive strength (Toyama Paras 20, 34).

Regarding claims 12, 13, Toyama discloses the PSA may comprise silane coupling agents (Toyama Paras 44-46).
Regarding claim 14, Toyama discloses the coupling agent is preferably 0.005 to 5 parts by weight per 100 parts base polymer (Toyama Para 45).

Regarding claim 15, Toyama discloses the PSA preferably comprises a crosslinking agent (Toyama Para 42).

Regarding claim 18, Starzewski discloses devices comprising displays comprising the polarization film (Starzewski Col 4 Lines 54-60).

Double Patenting
Claims 1, 3, 5, 7-12, 14-15, 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 8-12, 17 of copending Application No. 15/119278 (reference application) according to the version of the claims filed 31 August 2020. Although the claims at issue are not identical, they are not the only differences between present claims 1, 7-9 and claim 1 of ‘278 are:
‘278 additionally requires a transparent conductive member, such additional component not being excluded given the open language, e.g. “A polarizing film, comprising:” in the present claims, 
‘278 recites a water-vapor permeability of 0.01 to 5 g/m2day at 40 C and 90% RH substantially overlaps with presently claimed 0.000001 to 5 g/m2day at 40 C and 90% RH and so a prima facie case of obviousness exists
Present claim 1 requires that “polarizer is a polyvinyl alcohol-based film dyed with iodine and uniaxially stretched”. Applicants' attention is drawn to MPEP 804 where it is disclosed that “the specification can be used as a dictionary to learn the meaning of a term in a patent claim.” Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970). Consistent with the above underlined portion of the MPEP citation, attention is drawn to Paragraphs 41-42 of ‘278 which discloses that the customary and preferred polarizer is a polyvinyl alcohol-based film dyed with iodine and uniaxially stretched. Therefore, it would have been obvious to one of ordinary skill in the art to use a polarizer as claimed and thereby arrive at the present invention.
Additionally, present dependent claims 3, 5, 10-12, 14-15, 17-18 are not patentably distinct from dependent claims 2, 4, 8-12, 17 of ‘278.

Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that the claimed range of water permeability has been narrowed but this range still overlaps the range of the prior art and therefore is still prima facie obvious, there being no persuasive secondary factors (e.g., unexpected results) in the present application to rebut this prima facie case of obviousness.
Applicant argues that the claims polarizer achieves the permeability value without the need of the protective layer but this is not claimed and therefore is irrelevant.
Applicant argues that the claimed polarizer is patentably distinct from that of Matsuno which is improper piecemeal analysis.
Applicant argues impermissible hindsight but the claimed subject matter is obvious based on motivations from the prior art and therefore is not based on hindsight.
Applicant argues that the claims are distinct from the other application in the double patenting rejection but there is no substantive explanation to support this argument and the double patenting rejection is maintained even with respect to the amended claims in the present application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787